Citation Nr: 1225905	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  10-38 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Navy from September 1972 to September 1974 and from December 1990 to April 1991.  The record also shows that he had Naval Reserves service.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2010, a statement of the case was issued in August 2010, and a substantive appeal was timely received in September 2010.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.

In a September 2010 correspondence, the Veteran's representative indicated that the Veteran would like to submit claims for the following: entitlement to service connection for chronic fatigue syndrome, Brucellosis, fibromyalgia, and irritable bowel syndrome.  These matters have not been addressed by the agency of original jurisdiction and are referred to the RO for appropriate action.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether tinnitus began during active duty service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service connection for tinnitus, further discussion here of compliance with the VCAA is not necessary.
i
Legal Criteria

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).





Tinnitus

Evidence and Analysis

Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)). 

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Because lay evidence can be competent to establish continuity of symptomatology, it can serve to establish two of the three elements required for service connection, the existence of current disability and a nexus to service [the third element being in-service disability].  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (citing Barr, 21 Vet. App. at 307). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

Considering the claim for service connection for tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus. 

On VA examination in August 2009, the Veteran reported that he has tinnitus due to noise exposure during service and that he has had ringing in his ears which began 15 to 20 years earlier.  The Veteran noted that he was a Boatswain Mate during service from September 1972 to September 1974 and during that time, he was in a combat zone in Vietnam and he was the first loader of the shells into the guns without any hearing protection.  The Veteran further stated that from about 1974 to 1999, he became an Equipment Operator in the Naval Reserves and he operated heavy machinery without the use of hearing protection.  During the period of active duty service from December 1990 to April 1991, the Veteran served in Desert Storm, where he claims he was exposed to acoustic trauma without hearing protection.  His DD 214 for the period of service from December 1990 to April 1991 shows his service medals included the Southwest Asia Service Medal.  

The Board notes that tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

Although service treatment records do not show tinnitus, the VA examination in August 2009 reveals that the Veteran reported a constant ringing which was louder in his right ear and "it sounds like locusts."  The examiner opined that tinnitus "is less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma."  The Board has considered this opinion, but finds that it is inadequate because it is based on inaccurate factual premises.  The examiner in the rationale stated that "[the Veteran] was unable to correlate its onset [of tinnitus] to a particular incident during his tour duty.  And his approximate onset date did not correlate to any active duty time."  As discussed above, the Veteran reported to the VA examiner in August 2009 that the onset of tinnitus began approximately 15 to 20 years ago.  That estimated time period, which would be around 1989 to 1994, encompasses the timeframe of his second period of active duty service in the Persian Gulf from 1990 to 1991.  The August 2009 examiner's opinion is based on an inaccurate premise, and is therefore inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds the Veteran's assertion of continuous symptomatology of tinnitus since service to be consistent and credible.  These statements are not contradicted by the evidence of record and a review of the claims folder shows that the Veteran had noise exposure during his active periods of service.  Furthermore, the Board does not dispute that the Veteran was exposed to acoustic trauma in service.  His DD 214 from his second period of service shows he served in Operation Desert Shield/Storm in the Persian Gulf, and such service is consistent with noise exposure.  

Considering the totality of the evidence, including service treatment records, the VA examination, and the Veteran's credible assertions of continuous symptomatology tinnitus since his second period of service from December 1990 to April 1991, the Board finds that the evidence is at least equipoise on the question of a nexus, based on continuity of symptomatology, between service and the current tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


(The Order follows on the next page.)


ORDER

Service connection for tinnitus is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


